DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 28 September 2022, with respect to the rejection(s) of claim(s) 1, and 3-14 under 35 U.S.C. § 103 in view of Li and Lee have been fully considered and are persuasive. Applicant has amended the claims so that the silicon must be present in an amount of 81.3 to 90 wt%. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li, Lee, and Kim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 12: The claim is dependent upon a cancelled claim. For further consideration this claim has been considered dependent upon claim 1. Additionally, the claim recites that the amount of silicon is 50-85%. However, this claimed range extends outside the range of the independent claim which sets a minimum amount of 81.3%.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104466141A, English translation provided, hereinafter referred to as “Li”) in view of Lee et al. (US 2013/0189583, hereinafter referred to as “Lee”) in further view of Kim et al. (US 2017/0092939, hereinafter referred to as “Kim”).
	As to Claim 1: Li teaches a silicon carbon composite material for lithium ion batteries [0002]. Li further teaches that the composite comprises a carbon coated silicon powder with the graphite used as a matrix material [0010]. Li further teaches the process of making a silicon carbon composite material such as that of claim 1 (see above) by combining silicon, graphite, and sucrose and heating the mixture at 600°C [0042-0046].
Li does not teach that the carbon covering layer is two or more of trehalose, xylose, erythritol, isomalt, fructose, galactose and ribose.
However, Lee teaches that polymers, polyols or sucrose can be used as a carbon precursor material for coating anode materials and that erythritol and isomalt are exemplary materials taught to be equivalents to sucrose and that mixtures including the two can be used [0044-0045]. Li and Lee are analogous art in that they are from the same field of endeavor, namely carbon coated anode active materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the erythritol or isomalt of Lee in place of the sucrose in the composition of Li because Lee teaches that sucrose, erythritol and isomalt are functional equivalents for carbon precursors [0044-0045] and it is obvious to substitute functional equivalents for each other. See MPEP § 2144.06(II).
Li does not teach that the amount of silicon containing particle is 81.3-90 wt%.
However, Kim teaches that the content of silicon-containing particles in an electrode composition can be from at least 50 to at 90 wt% [0033]. Li and Kim are analogous art in that they are from the same field of endeavor, namely silicon particles. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the silicon-containing particles within the range taught by Kim for the composition of Li because Kim teaches that a composite electrode with this composition has an improved lifespan [0006].
Li does not expressly teach the claimed ratio of the integral area of the sp2 carbon peak in an XPS to a total integral area of the characteristic peaks of C1s orbital. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Li. However, Li teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the ratio of the characteristic peaks can be changed by adjusting the temperatures for the heat treatment and the types of carbon containing organic material (Instant Specification, Pg. 11, Lines 21-25). Therefore, the claimed effects and physical properties, i.e. ratio of the integral area of the sp2 carbon peak in an XPS to a total integral area of the characteristic peaks of C1s orbital, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 3: Li, Lee, and Kim render obvious the composition of claim 1 (supra). 
Li does not teach that the sugar alcohol-based material is erythritol and trehalose.
However, Lee teaches that polymers, polyols or sucrose can be used as a carbon precursor material for coating anode materials and that erythritol and isomalt are exemplary materials taught to be equivalents to sucrose and that mixtures including the two can be used [0044-0045]. Li and Lee are analogous art in that they are from the same field of endeavor, namely carbon coated anode active materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the erythritol or isomalt of Lee in place of the sucrose in the composition of Li because Lee teaches that sucrose, erythritol and isomalt are functional equivalents for carbon precursors [0044-0045] and it is obvious to substitute functional equivalents for each other. See MPEP § 2144.06(II). Further, the limitation to incompletely carbonize trehalose and erythritol is considered to be a product by process limitation and does not appear to materially change the composition. See MPEP § 2113. 
As to Claim 4: Li, Lee, and Kim render obvious the composition of claim 1 (supra).
Li does not teach that the sugar alcohol-based material is erythritol and isomalt.
However, Lee teaches that polymers, polyols or sucrose can be used as a carbon precursor material for coating anode materials and that erythritol and isomalt are exemplary materials taught to be equivalents to sucrose and that mixtures including the two can be used [0044-0045]. Li and Lee are analogous art in that they are from the same field of endeavor, namely carbon coated anode active materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the erythritol or isomalt of Lee in place of the sucrose in the composition of Li because Lee teaches that sucrose, erythritol and isomalt are functional equivalents for carbon precursors [0044-0045] and it is obvious to substitute functional equivalents for each other. See MPEP § 2144.06(II).
As to Claim 5: Li, Lee, and Kim render obvious the composition of claim 1 (supra).
Li does not expressly teach the carbon covering layer has a thickness ranging from 0.01 microns to 10 microns. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Li.  However, Li teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. the carbon covering layer has a thickness ranging from 0.01 microns to 10 microns, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 6: Li, Lee, and Kim render obvious the composition of claim 1 (supra). Li further teaches that the content of the carbon coating layer is 1 to 10% by weight [0016].
As to Claim 7: Li, Lee, and Kim render obvious the composition of claim 1 (supra). Li further teaches that the coated silicon particles are on graphite particles having a size of 5 to 30 microns [0036].
As to Claim 8: Li, Lee, and Kim render obvious the composition of claim 1 (supra).
Li does not expressly teach the specific surface are ranges from 1.0 to 30 m2/g. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Li.  However, Li teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. the specific surface are ranges from 1.0 to 30 m2/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 9: Li, Lee, and Kim render obvious the composition of claim 1 (supra).
Li does not expressly teach the composition has a tap density ranging from 0.3 to 2.0 g/cm3. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Li.  However, Li teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. the composition has a tap density ranging from 0.3 to 2.0 g/cm3, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 10: Li, Lee, and Kim render obvious the composition of claim 1 (supra). Li further teaches that the silicon particles can be nano silicon particles [0021].
As to Claim 12: Li, Lee, and Kim render obvious the composition of claim 1 (supra). Li further teaches that the silicon particles can be present in an amount of 69% by weight of the composition [0016].
As to Claim 13: Li, Lee, and Kim render obvious the composition of claim 1 (supra). Li further teaches that the conductive material is graphite [0002].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104466141A, English translation provided, hereinafter referred to as “Li”) in view of Lee et al. (US 2013/0189583, hereinafter referred to as “Lee”) in further view of Kim et al. (US 2014/0092939, hereinafter referred to as “Kim”).
As to Claim 14: Li, Lee, and Kim render obvious the composite material of Claim 1 (see above). Li further teaches the process of making a silicon carbon composite material such as that of claim 1 (see above) by combining silicon, graphite, and sucrose and heating the mixture at 600°C [0042-0046].
Li does not teach that the amount of silicon containing particle is 81.3-90 wt%.
However, Kim teaches that the content of silicon-containing particles in an electrode composition can be from at least 50 to at 90 wt% [0033]. Li and Kim are analogous art in that they are from the same field of endeavor, namely silicon particles. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the silicon-containing particles within the range taught by Kim for the composition of Li because Kim teaches that a composite electrode with this composition has an improved lifespan [0006].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767